USDC SDNY
DOCUMENT

U.S. Departm:

United States z || ELECTRONICALLY FILED

Southern Distr \{ DOC #:
DATE FILED: 5/13/2021 __

 

 

 

The Silvio J. Mollo Bu
One Saint Andrew’s Plaza
New York, New York 10007

May 12, 2021
BY ECF

The Honorable Analisa Torres
United States District Judge
Southern District of New York
500 Pearl Street

New York, New York 10007

Re: United States v. Brian Kolfage, et al., 20 Cr. 412 (AT)
Dear Judge Torres:

The Government respectfully submits this letter pursuant to the Court’s order dated
April 20, 2021 (Dkt. No. 109). The Government has conferred with counsel for defendants Brian
Kolfage, Andrew Badolato, and Timothy Shea regarding the parties’ availability for trial. In the
fourth quarter of 2021, in order to accommodate the schedules of counsel for all three defendants,
the trial would have to commence on or about November 15, 2021. The Government is available
for trial at the Court’s convenience.

The Government requests that the Court exclude time under the Speedy Trial Act, 18
U.S.C. § 3161(h)(7)(A), from May 24, 2021, the date for which trial was previously scheduled, to
the new trial date, in order to permit the parties adequate time to prepare for trial.

 

Respectfully submitted,
GRANTED. The time between May 24, AUDREY STRAUSS
2021, and November 15, 2021, is excluded United States Attorney
under the Speedy Trial Act, 18 U.S.C. § hbud-
3161(h)(7)(A), in the interests of justice. The By: ZB Lobrharor
Court finds that the ends of justice served by Nicolas Roos

Alison G. Moe
Robert B. Sobelman
(212) 637-2421/2225/2616

granting the exclusion outweigh the best
interests of the public and Defendants in a
speedy trial, because such an extension is
necessary to efficiently administer the Court's

docket consistent with public safety, and Cc: Harvey A. Steinberg, Esq. (by ECF)
because it will allow the parties to prepare for Daniel L. Stein, Esq. (by ECF)
trial. Kelly B. Kramer, Esq. (by ECF)

Michael P. Heffernan, Esq. (by ECF)

SO ORDERED. O}- John C. Meringolo, Esq. (by ECF)

Dated: May 13, 2021 ANALISA TORRES
New York, New York United States District Judge

 
